DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second with in a front view of the third surface recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: referring to a circular arc radius with the pronoun “whose” is grammatically incorrect.  The pronoun is used to refer to a person.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first land surface has a second width in a front view of the third surface, and the second width at the midpoint is larger than the second width at the first end portion” in Lines 2-6.  This appears to conflict with the recitation in claim 1 that the width in the midportion is less than the width at the first end portion.  It is also not clear how the width is being measured in this instance as the viewpoint has changed.  That is, it is not clear if the width is measured in the same direction as the first width (as they are both widths) or if the width is measured differently.  Appropriate correction required.
Claim 4 recites “a circular arc shape whose radius is kept constant in the front view of the first surface, and a ridgeline . . . in which a radius of curvature . . . a radius of curvature” in Lines 4-8.  It is unclear if the radius of curvature in each instance is the same or different.  If different, 
CLaim 7 recties “a fourth width” in Line 3.  Yet, there is no recitation to a third width (except in claim 5 from which claim 7 does not depend).  Thus, it is unclear whether a third width exists or not within the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaoka et al. (WO 2012023325 A1).
(Claim 1) Kanaoka et al. (“Kanaoka”) discloses a cutting insert (1) including a first surface (5) having a polygonal shape (Fig. 1).  The first surface has a first corner (3) and a first side (4) extended from the first corner (Figs. 1, 2).  A second surface (bottom/seating surface) is located on a side opposite to the first surface, and a third surface (peripheral surface) is located between the first surface and the second surface (these features are inherent to the cutting insert, but see Figs. 3, 5).  A land surface (Fig. 2 where dimensions A, B & C are located) is located between the first surface and the third surface (Figs. 1, 2).  The land surface includes a first land surface (A) connecting to the first corner (3), and a second land surface (B) connecting to the 
(Claim 2) The first land surface further includes a part where the first width becomes larger as approaching the first end portion from the midportion in the front view of the first surface (in a direction from A to B; Fig. 2).
(Claim 3) The first land surface has a second width in a front view of the third surface (Fig. 3).  The second width at the midportion (Fig. 3a) is larger than the second width at the first end portion (in an area near the width C; Fig. 3c).
(Claim 4) A ridge line where the third surface intersects with the first land surface has a circular arc shape whose radius of curvature is kept constant in the front view of the first surface (Fig. 2).  A ridge line where the first surface intersects with the first land surface has a curvilinear shape in which a radius of curvature at the midportion of the first land surface is smaller than a radius of curvature at the 4first end portion in the front view of the first surface (Fig. 2).
(Claim 5) The second land surface has a third width (C) in the front view of the first surface (Figs. 1, 2).  The second land surface includes a part where the third width becomes smaller going away from the first land surface (from B to the C width; Fig. 2).
(Claim 6) The first surface (5) further includes a second side (opposite linear portion about the corner from the first side) extending from the first corner (Fig. 2).  The land surface further includes a third land surface connecting to the second side (Fig. 2).  The first land surface 
(Claim 7) The third land surface has a fourth width (C) in the front view of the first surface (Fig. 2).  The third land surface includes a part where the fourth width becomes smaller as going away from the first land surface (from B to the C width; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka et al. (WO 2012023325 A1) in view of Fuji (US Pub. No. 2015/0375303 A1).
Kanaoka discloses a cutting insert with a fixation hole, but there is no explicit disclosure of a cutting tool where the insert is located in a pocket located on a side of a front end of a holder.  Kanaoka also does not explicitly disclose the method as claimed.
Fuji discloses a cutting tool (101) where the insert (1) is located in a pocket located on a side of a front end of a holder (Figs. 9-11).  Fuji also discloses a method for manufacturing a machined product that includes rotating (Y2) a workpiece (201), bringing the cutting tool into contact with the workpiece being rotated (Fig. 10), and moving the cutting tool away from the workpiece (Fig 11).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Kanaoka in a holder (thereby forming a cutting tool) and performing the method as claimed as taught by Fuji in order to perform a turning operation on a workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722